Title: To Thomas Jefferson from John Banister, Sr., and Anne Blair Banister, 6 May 1787
From: Banister, John, Sr.,Banister, Anne Blair
To: Jefferson, Thomas



Dear Sir
May 6th. 1787

This it is very probable will be delivered you by Capt. Ramsay, a very worthy Man who has the Care of your Daughter Miss Polly, in her Voyage to England; and I am confident from my knowledge of him he will be perfectly attentive to her. A few days ago I received your favor inclosing Mr. De Vernon’s Paper to whose interest I shall pay the greatest attention and as far as it can now be effected remit to him his monies in the funds here, but I fear Mr. Mark has drawn a great proportion of them, as I see but little, that is only 250£. Virga. due now in this State. I have forbid any further Payment to Mr. Mark. I beg to be informed by the first opportunity in what way Messrs. de Vernon & Dangerard will have the Money as it is received, remitted, whether in Tobacco, or bills. I have every opportunity of selecting Tobacco here, as I know the Planters and in general the lands where it is made.

I find the Wind fair for Capt. Ramsay which allows me no further time at present than to assure you that I am with every Sentiment of esteem and Regard Dr. Sir your Friend & Mo: obedt. Servant,
J Banister
Commissioners of this State viz. Edmund Randolph Govr., Geo: Wythe, Genl. Washington, Geo: Mason, J. Blair esquires are gone to Philadelphia to assist in a revision of the Articles of Confederation.
In a few hasty Lines, accept Dear Sir, my Congratulations on the arrival of your Daughter. Captn. Ramsay takes charge of a large Pacquet to you. The contents I hope are not new, as it is only a Duplicate of what I trust has reached your Hands. Mrs. Oster has sail’d for France and will either see, or write to you on her arrival. I therefore, take the liberty to beg your care of the Letter directed to her, as I know not where to say she is. She is very uneasy to discover (just as she was about to set sail) that Mr. Oster (with his accustom’d ill-nature) prevented her having the charge of your Daughter; a circumstance she had at Heart (which was sufficient Reason for him to disappoint her) as well as Mrs. Eppes. Poor Mr. J. Banister is confined in New York (where he arrived in 50 days from Havre de Grace) with a Cold and Fever caught at Sea. The Letters must away. I can no more, than that I am as ever Your Truely Sincere Friend,

A. Banister

